Clark, 0. J.,
dissenting: The defendant’s train was running at night, six hours late, and at a high rate of speed. The instruction, as modified by the Judge, is that if the engine was running under such circumstances, without a headlight, it was negligence not to give notice to plaintiff on the track of the approach of the train or engine by either sounding the whistle or ringing the bell at the highway crossing west of the point where the plaintiff was struck; otherwise if there was a headlight. Even though the plaintiff was on the track, he was surely entitled to some notice of the approach of the train.
In Willis v. Railroad, 122 N. C., 905; Powell v. Railroad, 125 N. C., 374, and Hord v. Railroad, 129 N. C., 306, it was held negligence not to give one on the track notice by blowing the whistle or ringing the bell at the customary places. Here, at the request of defendant, the court charged the opposite of this — that failure to blow the whistle or ring the bell at the crossing was not negligence as to the plaintiff unless the defendant was running its engine without a headlight.
The court might well have told the jury that running a traip at night, six hours out of schedule and .at a high rate of *630speed, without a headlight, was negligence. The absence of a headlight when dark enough is always held negligence. Willis v. Railroad, supra. It was in the defendant’s favor that the court below- held that' the absence of a headlight under such circumstances could be supplied by giving the customary signals at the crossing near by. There is no error of which the defendant can complain. The jury found there was no contributory negligence.